Citation Nr: 1822937	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA education benefits under 38 U.S.C. Chapter 33 in the amount of $4,461.95, to include the preliminary issue of the validity of the debt.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The appellant in this case is the deceased Veteran's stepchild, who is receiving VA education benefits under 38 U.S.C. Chapter 33.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 letter of determination and a May 2014 reconsideration of that decision by a Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma by the Committee on Waivers and Compromises (COWC).  


FINDINGS OF FACT

1.  The appellant has not disputed the amount of debt in controversy, nor has she demonstrated that such a debt was based on sole administrative error by VA.  

2.  The appellant did not exhibit fraud, misrepresentation, or bad faith in the creation of the overpayment of VA education benefits under 38 U.S.C. Chapter 33 in the amount of $4,461.95.  

3.  After balancing the degrees of fault between VA and the appellant, and any reliance of the appellant on the payment of those benefits, recovery of the VA education benefits under 38 U.S.C. Chapter 33 in the amount of $4,461.95 paid to the appellant would not cause undue financial hardship to the appellant or defeat the purpose for which the benefits were intended, and failure to obtain repayment of those benefits would result in the unjust enrichment of the appellant.


CONCLUSION OF LAW

1.  The overpayment of VA education benefits under 38 U.S.C. Chapter 33 in the amount of $4,461.95 was legally created, and was not based upon sole VA administrative error, such that the debt was valid.  38 U.S.C. §§ 5112, 5302 (2012); 38 C.F.R. §§ 1.911, 1.956, 1.962, 3.500 (2017).

2.  Recovery of the overpayment by VA of VA education benefits under 38 U.S.C. Chapter 33 in the amount of $4,461.95, would not be against equity and good conscience.  38 U.S.C. §§ 5107, 5302(a) (2012); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  However, the U. S. Court of Appeals for Veterans Claims (Court) has held that those provisions are not applicable to claims for waiver of recovery of overpayment.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-380 (2007); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to a waiver).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a). 

VA generally is required to recover erroneous VA payments or overpayment of benefits.  See 38 U.S.C. §§ 5314(a) (generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program), 5316 (authorizing VA to recover a benefits related debt by bringing a suit if the person fails to appropriately respond to reasonable administrative efforts to collect the debt); 38 C.F.R. § 1.912a(a) (same as section 5314(a)); Edwards v. Peake, 22 Vet. App. 57, 59 (2008).  

A request for waiver of indebtedness must be made within 180 days following the date of notice of the indebtedness issue by VA to the debtor.  38 U.S.C. § 5302(a) (2012); 38 C.F.R. § 1.963(b)(2).  That is, under the applicable statute, 38 U.S.C. § 5302(a), the application for waiver should be made within 180 days from the date of notification of indebtedness by the Secretary to the payee, or within such longer period as the Secretary determines is reasonable in a case in which the payee demonstrates to the satisfaction of the Secretary that such notification was not actually received by such payee within a reasonable period after such date. 

In the present case, the appellant's request for waiver of the debt was filed in a timely manner in November 2013 and February 2014, well within 180 days of the notices from VA.


Validity of the Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In other words, before deciding a request for waiver, VA must first consider the validity of the debt.  See also 38 U.S.C. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2017); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. § 5112(b)(9), (10) (2012); 38 C.F.R. § 3.500(b)(2) (2017); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  See Erickson v. West, 13 Vet. App. 495, 49 (2000).

In this case, the appellant does not dispute the validity of the debt.  In short, the appellant was paid an amount of money based on a full credit load of 13 credits for the fall 2013 semester.  In September 2013, the appellant suffered a flare-up of her cardiovascular condition that required her to reduce her credit load to 6 hours.  Her condition, however, further deteriorated and she ultimately was required to withdraw completely from her classes for that semester.  

Subsequently, the appellant moved in with her family in Arizona and enrolled in 6 credit hours at a local community college.  However, prior to the beginning of the semester, the appellant's professor forced her to withdraw from a 3-credit hour class, dropping her credit load for the winter 2014 semester to 3 credit hours.  

Based on the foregoing, after offsetting the amount of money owed to the appellant for the winter 2014 semester credit hours that she attended, VA determined that the appellant was overpaid in the amount of $88.33 for books and supplies, $2,658.14 for tuition and fees, and $1,720.48 for a housing allowance for December 2013, for a total amount of $4,461.95.  

Again, the Board notes that the appellant has not disputed the amount of the debt or the creation of the debt; she acknowledges that the amount of money she was overpaid in this case is correct and has not indicated that such was an administrative error on the part of VA.  Consequently, the Board finds that the overpayment of VA education benefits under 38 U.S.C. Chapter 33 in the amount of $4,461.95 was legally created and is valid.  

Request for Waiver of Recovery of Overpayment

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

In other words, any indication that a claimant committed fraud, misrepresentation of a material fact, or bad faith in connection with his or her receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases; only if a claimant is free from all taint of fraud in connection with his or her claim for benefits may waiver on account of equity and good conscience be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, the Committee has determined that the appellant did not exhibit fraud, misrepresentation or bad faith in the creation of the instant overpayment, and the Board will not disturb that finding.

Thus, the next issue to be addressed is whether a collection of the debt from the appellant would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In such a determination, consideration will be given to six elements which include the following: the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; and whether repayment of the debt would defeat the purpose for which it was intended.  
38 U.S.C. § 5302; 38 C.F.R. § 1.965.

In considering these factors, the Board initially finds that the fault in the creation of the overpayment at issue lies with the appellant, and the Board finds no basis on which to relieve the appellant of fault in the creation of this debt.  In particular, although the Board is sympathetic to the appellant's situation in this case-that she suffered a medical condition during a period of school that forced her to ultimately withdraw from that semester.  However, the non-repayment of funds that she received is ultimately within her control and that she has not repaid those funds to which she is not entitled, thus putting her at fault for the creation of the debt at issue in this case.  

The second element concerns balancing of faults.  38 C.F.R. § 1.965(a)(2).  This element requires weighing the fault of the debtor against the fault of VA.  In that regard, the debt in this case was created by the appellant's withdrawal from school after the full amount of funding had been paid to her in this case.  The Board finds that VA bears no fault in the creation of this debt, but rather, the appellant knew and was repeatedly informed that she must return any funds that she was not entitled to. 

The next element to be considered regards "undue hardship," described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In this case, the appellant specifically argues that she is not able to repay the overpaid amount because it would be an "undue hardship," and that she should not be forced to repay, at least, the housing allowance as she needed that money to be independent and not homeless.  The Board, however, notes that the appellant, in her April 2014 and August 2014 statements, indicated that she had moved back in with her mother, and therefore, was not homeless.  

The Board also notes that the appellant indicated in her March 2014 financial statement that she was not working and was living solely off of her VA benefits and still paying out $55.00 more than she was taking in at that time.  However, the appellant indicated that she had a job in the April 2014 financial statement and that she was breaking nearly even by $3.00 after expenses at that time.  

Nevertheless, in the May 2014 statement of the case, it appears that the appellant was meeting her repayment obligations to VA, by foregoing receipt of her monthly housing allowance during the winter 2014 semester while she was attending community college; at that time, it appeared that the appellant's debt balance remaining was $646.46.  The Board notes that, although the appellant's finances were tight at that time, in April 2014 the appellant was meeting her monthly obligations and her repayment obligations to VA.  

Based on the information of record, the Board finds undue hardship has not been established, and the appellant has not established that she would be unable to meet her financial obligation owed to her VA debt, particularly as she was already meeting that obligation without experiencing a financial hardship in April 2014.

The next element to be considered is whether recovery of the overpayment at issue would defeat the purpose for which the benefits were intended.  38 C.F.R. § 1.965(a)(4).  In this case, the Chapter 33 benefits paid to the appellant were intended to assist her in completing higher education classes to earn a degree; the purpose of the benefits paid to the appellant in this case to is not to give her housing, security, and independence, as she argues in her August 2014 statement.  

Providing payments to attend classes for which the appellant failed to earn credit towards her degree is not part of the purpose for payment of VA education benefits in this case.  Absent mitigating circumstances, the appellant is expected to successfully complete her program of education during the term for which she is paid.  The Board finds that repayment for benefits paid for courses the appellant failed to successfully complete during the term would not nullify the objective for which the VA benefits at issue in this case were intended.

The fifth element involves unjust enrichment-the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this case, for the reasons explained above, the appellant received VA education benefits to which she was not legally entitled.  The failure of the Government to insist on its right to repayment of this debt would result in the appellant's unjust enrichment at the expense of the taxpayer. 

The final element to be considered is whether reliance on VA benefits resulted in the appellant relinquishing a valuable right or incurring a legal obligation.  38 C.F.R. § 1.965(a)(6).  The appellant has not claimed that she relinquished any right or incurred any legal obligation in reliance on receipt of Chapter 33 benefits, nor is there any evidence that she did so.

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C. § 5107, the Board finds that recovery of the VA education benefits under 38 U.S.C. Chapter 33 in the amount of $4,461.95, does not violate the principles of equity and good conscience.  As discussed above, the Board finds that the fault on the part of the appellant, coupled with the fact that financial hardship has not been established based on the information provided by the appellant, outweighs any factors which would tend to support a waiver of recovery of the overpayment in this case.  Under such circumstances, the request for waiver is denied.  38 U.S.C. § 5302; 38 C.F.R. §§ 1.962, 1.963.

	(CONTINUED ON NEXT PAGE)




ORDER

The overpayment of VA education benefits under 38 U.S.C. Chapter 33 in the amount of $4,461.95, is a valid debt and was properly created.  

The request for a waiver of recovery of overpayment for VA education benefits under 38 U.S.C. Chapter 33 in the amount of $4,461.95, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


